Citation Nr: 9911245	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise.  

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in March 1997, a transcript of which is of 
record.

During the course of the current appeal, the VARO granted 
entitlement to nonservice-connected pension benefits, and 
that issue is no longer on appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (the Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


In granting nonservice-connected pension benefits, the VARO 
has referred to disabilities in addition to the veteran's 
sole service-connected disability, his PTSD, as follows: 
Dementia (cognitive disorder) due to head trauma (30 
percent), degenerative disc disease with bulging disc at L-
5/S-1 (20 percent); hypertension (20 percent); mild cervical 
spondylosis with limitation of motion (10); and mild 
spondylitic changes with endplate osteophytes, and limitation 
of motion, thoracic spine (10 percent).  

It is clear from the collateral evidence of record that in 
addition to psychiatric problems, the veteran does in fact 
have physical problems some of which are orthopedic in 
nature.

However, it is noteworthy that the veteran has also been 
granted Social Security Administration (SSA) benefits.  The 
evidence of record as to that grant would seem to indicate 
that the SSA determination that disability had kept the 
veteran from being able to work regularly for several years 
at least, was based on psychiatric impairment alone, albeit 
variously diagnosed, without reference to the physical 
problems named by VA in granting similar pension benefits.

Of record also are statements from the veteran's wife with 
regard to his mental health and personal habits.  The SSA 
award indicates that while he had a history of substance 
abuse (primarily marijuana), the SSA award was granted 
without consideration thereof.  Other documentation would 
tend to indicate that at one point he sold drugs (i.e., LSD), 
but it is unclear whether he also used them, and if so, 
whether he continues to do so, along with alcohol.  It truth, 
it remains equivocal whether any substance abuse exists and 
if so, the extent to which it has any impact on his ability 
to work and otherwise relate socially and industrially.  In 
that regard, VA must be mindful of regulations which preclude 
consideration of such. 

The substantive results of VA examination in 1998 demonstrate 
findings reflective of seemingly considerably greater 
impairment than assessed in the Global Assessment of 
Functioning (GAF) shown as 70.  Other such evaluations of 
record have virtually never seemingly found him to have a GAF 
above 60.  


In fact, a GAF of 60 was what was assessed on a 1997 VA 
psychiatric examination based on psychological factors only, 
in an opinion which cited the veteran's case as being 
complex, and he was described as having few friends and 
multiple conflicts with co-workers.

Moreover, the 1998 VA examination conclusions are not totally 
supported by the clinical findings otherwise identified 
therein.  The Court has addressed the importance of GAF 
scores, and that the bases for reaching such conclusions be 
fully documented.  See, i.e., Richards v. Brown, 9 Vet. App. 
266, 267-8 (1996).  

The VA assessments, particularly the most recent one, are 
also seemingly at considerable odds with recent assessments 
by private examiners including the physician to whom the 
veteran has been consulting in lieu of after having become 
disenchanted with VA, Dr. C, whose detailed evaluations are 
also in the file.  

The most recent VA outpatient reports are from February 1997.

Moreover, as noted by the veteran's representative, there 
appears to be a significant discrepancy between the findings 
on recent VA examination at Spokane, and the psychiatric and 
psychological assessments upon which the SSA grant was made.

In any event, a current Social and Industrial Survey (SIS) is 
not of record and it remains difficult to reconcile the 
mental health problems due to PTSD versus several other 
psychiatric impairments mentioned by the recent VA examiner, 
and the basis for such distinctions are not identifiable from 
the evidence of record.  

There is also no current professional assessment of his 
ability to work of record.  See Frisca v. Brown, 7 Vet. App. 
294, 297 (1994).


Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the above discussed issue 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
since September 1998.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records, and in particular, the private 
records from Dr. Christensen, since May 
1997.

2.  The veteran should be given a 
comprehensive SIS, to include all 
pertinent factors of his work history, 
and to be conducted in accordance with 
all pertinent regulations and guidelines.  
The results should be reported in detail. 

3.  The RO should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist who has not previously 
seen him to determine the nature and 
extent of severity of PTSD, and any other 
psychiatric disorders which may now be 
present.  Any further indicated 
appropriate testing should be undertaken.  

The claims folder, a copy of this remand, 
a copy of the previous and amended 
criteria for rating psychiatric disorders 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and, if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  Any necessary special studies, 
including psychological testing, should 
be accomplished.  During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of PTSD, and in so doing, 
should address the previous and amended 
criteria for rating mental disorder.  

Following evaluation, the examiner should 
provide a numerical score on the GAF 
scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of an increased 
rating for PTSD with application of all 
pertinent criteria for rating psychiatric 
disorders.  The RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

